Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 20, 2020

                                       No. 04-19-00826-CR

                                       Richard BRITTAIN,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 13, Bexar County, Texas
                                   Trial Court No. 589944
                        Honorable Rosie S. Gonzalez, Judge Presiding


                                          ORDER
        Appellant’s brief was originally due February 18, 2020. Appellant’s first motion for
extension of time was granted, extending the deadline for filing the brief to March 19, 2020. On
that day, appellant filed a motion requesting an additional extension of time to file the brief until
May 18 2020, for a total extension of ninety days. After consideration, we GRANT the motion
and ORDER appellant to file his brief by May 18, 2020.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court